Citation Nr: 0425617	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for appendicitis.

3.  Entitlement to service connection for neuropathy of lower 
extremities.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active naval service from September 1950 to 
November 1951.  The veteran also claims active service in the 
Coast Guard from 1942 to 1946, which, to date, has not been 
verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman 
of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c).  A transcript of the hearing testimony is associated 
with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran testified at the hearing in January 2004 that he 
served in the Coast Guard from about September 1942 to June 
1946, and that, during his Coast Guard service, while 
performing duty in Brooklyn, New York, in New York harbor, he 
sustained frostbite to his feet from standing watch.  The 
veteran further related that he received inpatient treatment 
at a military hospital in New York for one to two months.  
The veteran also testified that, while performing Coast Guard 
service in New Orleans, Louisiana, he had an appendectomy at 
a Marine Hospital in New Orleans in 1945.

On VA examination in August 2002, the examiner reported that 
the veteran had peripheral neuropathy consistent with a cold 
injury.  The examiner also stated that the veteran's account 
of the injury was not consistent with frostbite.  The 
examiner deferred a definitive diagnosis until he reviewed 
the veteran's medical records.  Examination revealed a scar 
in the right lower quadrant of the abdomen.  

Although the RO has made diligent efforts to verify the 
veteran's service in the Coast Guard, the National Personnel 
Records Center (NPRC) has been unable to verify the service 
even though there is prima facie evidence of such service on 
the veteran's DD Form 214 for his period of service in the 
Navy and in the naval service medical records.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records unless the 
records do not exist or further efforts to obtain the records 
would be futile.  In this case, as the report of 
hospitalization during service is critical to the veteran's 
case and as the clinical records of inpatient treatment have 
not been specifically requested, the case is REMANDED for the 
following action:

1.  Request from the appropriate 
custodian of Federal records the clinical 
records (inpatient treatment) from 
November 1943 to March 1944 and from 
November 1944 to March 1945 of the 
Brooklyn Naval Hospital for treatment of 
the veteran for a cold injury while he 
was a member of the Coast Guard.  Also 
request the clinical records (inpatient 
treatment) in 1945 of the Marine Hospital 
in New Orleans, LA, for treatment of 
appendicitis while he was a member of the 
Coast Guard.  

2.  After the above is completed, 
determine if the record contains 
sufficient medical evidence to decide the 
claims and, if not, obtain the 
appropriate VA examination or medical 
opinion.  After adjudicating the claims, 
if any benefit sought is denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



